Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant filed an amendment on 05/12/2021.  Claims 1, 8, and 15 have been amended.   Claims 1-20 are examined herein. No new matter has been introduced by the amendments. This action is a FINAL rejection.

Response to Arguments
Applicant’s arguments and amendments have been carefully considered.
Regarding the rejection under 35 USC 101, Applicant argues (pages 11-12  of the Remarks dated 05/12/2021)  that the amended claims are not directed to a method of organizing human activity. This argument is not persuasive.  The instant rejection under 35 USC 101 argues that the claims recite a mental process and alternatively a method of organizing human activity. The amended claims recite the analytical consideration of other individuals that are or may be related to the target individual. Analyzing data to determine the strength of a relationship indicating the social closeness between two individuals, and analyzing social media data to determine professions and hobbies of individuals, for the purpose of determining a level of suspicion, is a form of organizing human activity, and also can be classified under mental process. 
Further regarding the rejection under 35 USC 101, Applicant argues (pages 12-13  of the Remarks) that the amended claims integrate the alleged judicial exception into a practical application because they are directed to an improvement in determining a level of suspicion for a target individual. The Examiner respectfully disagrees. However, what is asserted by Applicant is not an improvement to the functioning of a computer, or to any other technology or technical field, as specified under MPEP § 
Further regarding the rejection under 35 USC 101, Applicant argues (pages 12-13 of the Remarks) that the amended claims amount to significantly more than a patent upon an abstract idea. This argument is not persuasive.  The amended claims essentially teach taking in data, analyzing the data, and outputting an alert. These limitations essentially add a computer to what can be carried out by the human mind, or by a human with a spreadsheet software package. The claims are not patent eligible under 35 USC 101. 

Claim Rejections - 35 USC § 101
Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claim 1 is directed to a method of investigating purchasers of reactants.
Claims 1, 8, and 15 are directed to the abstract idea of “mental process” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Alternatively, the instant claims are directed to the abstract idea of organizing human activity.  Claims 1, 8, and 15 recite “determining, …, that a first item specified within a first purchase data is included in a predefined list of reactants, wherein the first purchase data corresponds to a purchase made by a first individual; retrieving, …., social media data from one or more remote data sources corresponding to social media platforms; analyzing, …, the one or more social media platforms data to identify a plurality of other individuals that have a relationship with the first individual; determining, …, that at least one of the plurality of other individual has purchased a second item that is included in the predefined list of reactants; upon 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “one or more computer processors”, “social media platforms”, and “remote data sources”, represent the use of a computer as a tool to perform an abstract idea and/or do no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to investigating purchasers of reactants.
When analyzed under step 2B (see 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of investigating a purchaser of reactants using computer technology (one or more computer processors). Therefore, the use of these additional elements does no more than employ a 
The dependent claims recite additional elements: (claim 2) “a point of sale system” and “a facial recognition model”.  These additional elements of the claim represent the use of a computer as a tool to perform a mental process. Specifically, a human can take cash in a purchase transaction and analyze (identify) a person’s face during a purchase, using a facial recognition model.  Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement) the acts of investigating purchasers of reactants.
Dependent claims 2-7, 9-14, and 16-20 do not remedy the deficiencies of the independent claims and are rejected accordingly.  In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)). 
Hence,  the claims are not patent eligible. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 8862621 (Rubin)  col. 2 lines 60-col. 4 line 31 teaching the purchase of bomb ingredients by an individual. A predefined list of reactants is inherent in the discussion of stoichiometry (col. 3 lines 41-67). See also Rubin col. 1 lines 50-62 teaching responding to a defined event by setting at least one criterion for collection of further data.
US 20100332554 (Blair) teaches [0017-0023] identifying relationships between purchasers and assigning a suspicion level to individuals. [0066] contemplates the importance of geographic locations of related purchases.
US 8862621 (Rubin) teaches an alert, Rubin col. 5 lines 44-53.
US 20130151616 (Amsterdamski) teaches [0048-0051] identifying on-line friends, relationships and groups (including social media) of a targeted individual. See also [0051] teaching relationships and groups belonging to a target.
US 20140229376 (Kaminsky) teaches [0012] an anomalous behavior rating and threshold, and an action in response to an anomalous behavior exceeding a threshold.
US 20150096026 (Kolacinski) teaches  [0025] “Data can be collected from, for example, credit card and banking transactions, mobile devices, social media, point of sale transactions, customer databases and external sources from data vendors.” See also [0050] teaching image sensors such as stereo cameras and charge-coupled devices. See also [0022] (emphasis added) “The disclosed system and method can be used to predict and/or detect signatures of IEDs, e.g. explosives, electronics, initiators, tactics, etc., and provide actionable information to operational forces to neutralize the devices and terrorists cells using the devices. The disclosed system and method can identification of anomalous behavior for the prediction of TED intent as well as detection of the devices from a safe distance.” 
US 20050117783 (Sung) teaches [0008-0009] facial recognition.
US 20190102459 (Patterson) teaches [0034] a social media monitoring system 110 utilizes a list of predetermined keywords when conducting a search.
CN 109344734 (Liu) teaches risk group identification including: data collection;  selecting a  target risk group, and collecting data on the purchase of dangerous goods data. Liu further contemplates a risk threshold.
The most relevant non patent literature is Galloway J., Simoff S.J. (2005) Digging in the Details: A Case Study in Network Data Mining. In: Kantor P. et al. (eds) Intelligence and Security Informatics. ISI 2005. Lecture Notes in Computer Science, vol 3495. Springer, Berlin, Heidelberg. https://doi.org/10.1007/11427995_2 (hereinafter Galloway). See at least Galloway page 23, paragraph 4, contemplating the existence of a shared phone number between two individuals as a factor in the increased suspicion toward one of the individuals. Examiner notes that the narrative of Galloway teaches the importance of identifying a relationship between two individuals: “she quickly discovered one extra and crucial link that helped qualify the potential case, that one of Verman’s two telephone numbers was also linked to A Wesson. That additional link provided the extra knowledge that essentially served as a tipping point leading to the recommendation that Verman be investigated.” See also page 20, paragraph 4, contemplating the determination of an increased level of suspicion regarding a person based on strength of relationship and proximity to other suspicious persons – in this example, a shared address. “Using the NetMap software from NetMap Analytics, the analyst first built a set of linkages from the available fields. These were between persons, addresses, claim numbers, telephone numbers, and bank accounts into which claim monies had been paid.”


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A RUTISER whose telephone number is (571)272-1969.  The examiner can normally be reached on 8:00 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


CLAIRE A. RUTISER
Examiner
Art Unit 3692



/C.A.R./Examiner, Art Unit 3692                                                                                                                                                                                                        
	
/ERIC T WONG/Primary Examiner, Art Unit 3692